Citation Nr: 1315884	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  09-47 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The Veteran had active service from June 1999 until December 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The RO, in pertinent part, denied service connection for depression.  The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in March 2012.  

This matter was previously before the Board in November 2012.  At that time, the Board remanded the claim for additional development.

As noted in the November 2012 Board decision, the issue of service connection for an acquired psychiatric disorder currently on appeal to the Board does not include the issue of service connection for PTSD.  The RO denied service connection for PTSD in a September 2010 rating decision and the Veteran did not file a Notice of Disagreement with that decision.  As such, that claim is not before the Board.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

During the March 2012 Board hearing, the Veteran was unclear as to whether he was also pursuing a new claim for service connection for PTSD.  As previously noted, that claim was previously finally adjudicated by the RO in a September 2012 rating decision.  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for clarification of whether the Veteran is newly pursuing such a claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Veteran contends that he developed depression in service and has had chronic depression since that time.  He alternatively contends that he has an acquired psychiatric disorder that developed secondary to his service-connected migraines.  

In November 2012 the Board remanded the claim to obtain more recent VA medical records and a VA examination to determine the etiology of any currently diagnosed acquired psychiatric disorder(s).  No VA medical records (or Vet Center) records have been associated with the claims file.  

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

The agency of original jurisdiction (AOJ) should also obtain and associate with the claims file any outstanding VA medical records, including any Salem Vet Center records from April 2010 to the present.  Additionally, in a recent December 2012 VA Form 21-4142, the Veteran indicated that he also received treatment for major depression while incarcerated with the Florida Department of Corrections, Appalachia Correctional Institute.  The AOJ should also obtain and associate those records with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Board notes that the Veteran claims that he served in combat situations while in the Air Force, including a mission in Iraq or Afghanistan where he was stabbed in the arm and a friend of his was shot in front of him.  Where a veteran has provided lay testimony of an in-service injury, unless the Board finds that the testimony is not credible, an examiner may not ignore that lay evidence and base his or her opinion that there is no relationship to service on the absence of in-service corroborating medical records.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  In the present case, the record is unclear as to whether the Veteran served in Afghanistan and Iraq in combat situations.  For example, in a March 2008 note, the RO indicated that it was unclear whether the Veteran had served in a combat theater.  In a September 2010 VA Memorandum, the RO indicated that there was no evidence that the Veteran was deployed to an area such as Iraq or Afghanistan.  Also, the Veteran's DD 214 indicates that the Veteran's primary specialty was of aircraft structural maintenance.  Given that the December 2012 VA examiner appears to indicate that the claimed combat situations, if verified, may be related to the acquired psychiatric disorder found, clarification of whether the Veteran served in such situations is necessary.  

In this regard, the Board notes that although some of the Veteran's service personnel records are associated with the claims file, those records do not clearly indicate where the Veteran's foreign service occurred.  All the Veteran's work evaluations and service treatment records indicate that he was stationed in Alaska and California during his service.  Given that the Veteran's DD 214 indicates that the Veteran had "foreign service" for one year, eight months and 27 days, the AOJ should have the Air Force clarify if that service would include service outside the continental United States.  Current Department of Defense directives indicate that "foreign service" includes all service outside the continental United States.  (http://www.dtic.mil/whs/directives/corres/pdf/133601p.pdf).  The Air Force should verify whether the definition of "foreign service" was the same during the Veteran's period of service and would include service in Alaska.  The AOJ should also have the Air Force clarify the Veteran's duty stations, deployments, orders [including temporary assigned duty (TAD orders)] and applicable unit operating histories during his service, to the extent possible, to verify the Veteran's claims.

After the additional medical evidence has been associated with the claims file and the AOJ has verified, to the extent possible, whether the Veteran's claims of combat experiences are consistent with his service, the AOJ should have the December 2012 VA examiner provide an addendum opinion.  The VA examiner should review the new evidence and provide updated opinions.   The VA examiner should also clarify whether the Veteran has a psychiatric disorder that developed in service that has continued to the present.  If the December 2012 VA examiner is unavailable, the AOJ should arrange for a new VA examination to address the issue of etiology.

Accordingly, the case is REMANDED for the following actions:

1.  The agency of original jurisdiction (AOJ) should obtain any outstanding VA treatment records, including Salem Vet Center records from April 2010 to the present.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  The AOJ should obtain the private medical records from the Florida Department of Corrections, Appalachia Correctional Institute, which the Veteran identified in his December 2012 VA Form 21-4142.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The AOJ should have the Air Force, or other proper agency, clarify if the Veteran's DD 214 listed "foreign service" is defined as service outside the continental United States (per Department of Defense directives) and would thus include Alaska.  The Air force should specifically note the definition of "foreign service" effective at the time of the Veteran's service (June 1999 until December 2004).  

The AOJ should also have the Air Force clarify, to the extent possible, the Veteran's duty stations, deployments, orders [including temporary assigned duty (TAD orders)] and unit operating histories during his service to help verify the Veteran's claims regarding combat experiences.

4.  Upon completion of the above, the AOJ should have the December 2012 VA examiner provide an addendum opinion to further address the Veteran's claims, to include consideration of the newly associated evidence.  If the December 2012 VA examiner is unavailable, the AOJ should schedule the Veteran for an appropriate psychiatric examination to identify the precise nature of any and all psychiatric disorders that the Veteran may have, and to determine whether any diagnosed disorder(s) is/are related to service. 

Based on examination findings, as well as a review of the claims file, including treatment records, private medical records, the Veteran's statements and a copy of this REMAND, the examiner should render opinions as to ALL of the following:

a)  Does the Veteran currently have a psychiatric disorder, and if so what psychiatric disorder(s) does he have under DSM-IV standards?  

b)   Is it at least as likely as not (50% probability or greater) that any psychiatric disorder(s) (i) had its onset during service; or, (ii) was caused by incident(s) or event(s) that occurred during service, as opposed to any stressful incidents that took place after service?

c)  Is it at least as likely as not (50% probability or greater) that any psychiatric disorder(s) was caused by or aggravated beyond the natural progression of the disorder by the Veteran's service-connected migraines?  

If the examiner finds that any acquired psychiatric disorder(s) was aggravated by the migraine headaches, he/she should determine, if possible, to what extent it was aggravated beyond the natural progression of the disorder. 

For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner should review and discuss the Veteran's service treatment records (including the 2004 diagnoses of an Adjustment Disorder with a depressed mood); VA medical records/Vet Center records (including the February 2011 Vet Center Counselor letter); the August 2008 VA examination report with an October 2008 addendum; the March 2012 hearing transcript (including reports of combat on pages 13-15) and other lay statements; and any other relevant information.  Furthermore, the examiner should also discuss the Veteran's lay statements regarding chronicity of symptomatology when discussing the offered opinion.

The examiner is asked to explain the reason(s) for his/her answers to the questions posed above.  The examiner is directed to reconcile his or her opinions with any on file that may conflict. 

5.  When the development requested has been completed, the case should again be adjudicated by the AOJ on the basis of the additional evidence, including any evidence forwarded directly to the Board.  If any benefit sought is not granted, the Veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


